Citation Nr: 0120610	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  97-23 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to a compensable evaluation for residuals of 
a left foot fracture.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired in July 1973, after more than twenty 
years of active service.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a February 1997 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied entitlement to a compensable 
evaluation for bilateral hearing loss and denied entitlement 
to a compensable evaluation for residuals of a left foot 
fracture.  The notice of disagreement was received in April 
1997, the statement of the case was issued in May 1997, and a 
substantive appeal was received in July 1997.  

The Board notes that in January 2001, the veteran requested a 
hearing before a member of the Board.  In a June 1, 2001 
letter, the RO notified the veteran of the date and time of 
his scheduled hearing.  The record reflects that the veteran 
failed to appear for his scheduled hearing on July 9, 2001.  
Thus, this case is properly before the Board for appellate 
consideration.  

Finally, the Board notes that VA treatment records dated in 
1996 and 1997 reflect complaints of bilateral tinnitus.  To 
the extent that this amounts to an informal claim of 
entitlement to service connection for tinnitus, this matter 
is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran exhibits level I hearing in the right ear and 
level II hearing in the left ear.  

3.  Residuals of a left foot fracture are manifested by 
subjective complaints of moderately severe symptoms and sharp 
pain with prolonged standing or walking, with objective 
findings of tenderness to palpation, surgical removal of a 
foreign body, and moderate difficulty in ambulation, 
worsening over the years.  The veteran is currently being 
treated with medication and cortisone injections for pain 
relief.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2000).

2.  The criteria for a 20 percent evaluation for residuals of 
a left foot fracture have been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5284 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records and private treatment records.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issues on appeal.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to a compensable 
evaluation for bilateral hearing loss and residuals of a left 
foot fracture.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Additionally, in a May 2001 letter, the 
RO notified the veteran of the enactment of the VCAA and of 
VA's duty to assist the veteran in obtaining evidence.  The 
RO informed the veteran of what evidence was needed to show 
entitlement to the benefits sought and what information or 
evidence was needed from the veteran.  The RO also informed 
the veteran of what evidence had been received by the RO.  
The record reflects no response from the veteran.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.  

Factual Background

A review of the record reflects that in October 1973, the 
veteran was awarded service connection for bilateral hearing 
loss, evaluated as noncompensable, and for residuals of a 
left foot fracture, evaluated as noncompensable.  The veteran 
subsequently sought entitlement to an increased evaluation of 
his service-connected bilateral hearing loss disability.  In 
an October 1992 decision, the Board denied entitlement to a 
compensable evaluation for bilateral hearing loss.  

In October 1996, the veteran sought entitlement to 
compensable evaluations for his service-connected bilateral 
hearing loss and residuals of a left foot fracture.  

VA outpatient treatment records dated in 1996 reflect that 
the veteran complained of dizziness, bilateral tinnitus, and 
bilateral ear pain.  Audiological evaluation dated in 
September 1996 revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
55
55
LEFT
5
10
65
80
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

On the authorized audiological evaluation dated in January 
1997, pure tone 

thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
60
55
LEFT
5
10
65
80
80

Speech audiometry revealed speech recognition ability of 96 
percent in both the right ear and the left ear.  Mild loss 
was noted in the right ear and moderate to severe loss was 
noted in the left ear.  The veteran also complained of 
dizziness when rising quickly and episodic bilateral 
tinnitus.  

Upon VA examination of the foot dated in January 1997, the 
examiner noted that the veteran had retired from civil 
service in 1993.  The veteran reported worsening discomfort 
with age in his left foot.  The discomfort was described as 
aggravated by cold weather with hurting at least once a week.  
The discomfort could last several days depending on the 
weather.  The veteran also reported occasional nocturnal 
awakening from discomfort, occurring once every six to twelve 
months.  Physical examination revealed a linear scar over the 
dorsum of the left foot approximately over the level of the 
second and third metatarsals.  The scar was described as well 
healed.  There was no deformity palpable, but there was some 
tenderness to palpation over the dorsum of the foot.  The 
veteran indicated his discomfort was on the dorsum of the 
foot.  The examiner noted normal circulation, pulses, and 
capillary blanching.  The veteran also had normal nailbeds 
and no abnormal callous formation.  Radiological examination 
revealed possible plantar subcutaneous foreign bodies and an 
otherwise normal foot.  

In a July 1997 statement, the veteran reported that he had 
been misquoted in his VA foot examination.  The veteran 
stated that he experienced pain and discomfort in the 
incision area of his foot sometimes as often as daily and 
other times on a weekly basis.  He also stated that in the 
past year and recent months the situation had worsened and 
become more frequent.  

VA treatment records dated in 1997 reflect a computed 
tomography scan of the left foot, which noted a small bony 
projection along the lateral aspect of the first metatarsal 
head superior to the lateral sesamoid bone.  There were also 
multiple round to angular densities within the soft tissues 
inferior to the first metatarsal bone and within the inferior 
aspect of the first cuneiform, with smaller densities along 
the superior aspect of the second proximal metatarsal bone.  
The density within the first cuneiform was surrounded by 
corticated bone.  It was noted that these densities might be 
calcific/ossific or metallic or leaded glass.  Otherwise, 
they were of uncertain significance.  

Private treatment records dated in 1997 reflect no acute 
tenderness to palpation of the left foot, but it was noted 
that it apparently bothered the veteran more with ambulation.  
A January 1997 VA computed tomography scan of the left foot 
revealed three to four fragments of irregularly shaped 
radiopaque material in the medial aspect of the foot.  An 
impression of possible subcutaneous foreign bodies was noted.  

A private clinical record dated in January 1998 reflects that 
the veteran continued to have pain in the area of the left 
midfoot.  The physician noted the veteran continued to have 
moderate difficulty ambulating with worsening over the years.  
The physician also noted that he would consider removing both 
the foreign body within the cuneiform bone as well as the one 
that was a little more accessible into the soft tissue.  A 
March 1999 clinical record from a separate private physician 
indicates that he agreed with the January 1998 physician that 
probable excision of the loose fragments should be carried 
out with the hope of relieving the veteran's symptoms to some 
degree.  The veteran underwent surgery for removal of a 
foreign body from his left foot in February 2000.  A 
laboratory report noted that embedded within the skin ellipse 
removed from the left foot was an irregular fragment of glass 
measuring 0.6 centimeters.  

In a July 2000 statement, the veteran reported that he had 
recently received cortisone injections in an attempt to 
relieve the pain and discomfort experienced on a daily basis 
in his left foot.  He also reported that he had been 
prescribed pain medication.  The veteran stated that when he 
was on his feet for long periods of time or when he went for 
short walks, he experienced sharp pain in his left foot and 
had to stay off of it for the rest of the day.  He stated 
that his in-service left foot injury caused continuous pain 
and moderately severe symptoms to the degree that it had 
seriously reduced and limited his quality of life.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

I.  Bilateral Hearing Loss

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  To evaluate the 
degree of disability from service-connected hearing loss, the 
rating schedule establishes 11 auditory acuity levels, 
designated level I, for essentially normal acuity, through 
level XI for profound deafness.  See 38 C.F.R. § 4.85.  
Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

VA has amended the regulations pertaining to the evaluation 
for hearing loss since the veteran began his appeal of this 
issue.  These changes became effective June 10, 1999.  When a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claim under the new regulations.  However, in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  See 64 FR 
25202, May 11, 1999, codified at 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.

The revised regulatory provisions also addressed the question 
of whether the speech discrimination testing employed by VA 
in a quiet room with amplification of sounds accurately 
reflect the extent of hearing impairment.  Based upon 
research, two circumstances were identified where alternative 
tables could be employed.  One was where the pure tone 
thresholds in each of the four frequencies of 1000, 2000, 
3000, and 4000 Hertz are 55 decibels or greater.  The second 
was where pure tone thresholds are 30 decibels or less at 
frequencies of 1000 Hertz, and are 70 decibels or more at 
2000 Hertz.  See 64 FR 25209, May 11, 1999, codified at 
38 C.F.R. § 4.86.  The record does not disclose thresholds 
meeting either of these criteria, thus there is no reason to 
return this issue to the RO for readjudication on that basis.

As noted above, the most recent audiometric examination of 
the veteran's right ear in January 1997 at frequencies of 
1000, 2000, 3000 and 4000 Hertz revealed pure tone 
thresholds, in decibels, of 10, 30, 60, and 55, respectively, 
for a pure tone threshold average of 39.  Speech 
discrimination of the right ear was noted as 96 percent.  
Such audiometric findings reflect level I hearing in the 
right ear.  See 38 C.F.R. § 4.85.  The most recent 
audiometric examination of the veteran's left ear in January 
1997 at frequencies of 1000, 2000, 3000, and 4000 Hertz 
revealed pure tone thresholds, in decibels, of 10, 65, 80, 
and 80, respectively, for a pure tone threshold average of 
59.  Speech discrimination of the left ear was noted as 96 
percent.  Such audiometric findings reflect level II hearing 
in the left ear.  See 38 C.F.R. § 4.85.  Consequently, such 
hearing acuity warrants a noncompensable evaluation under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  In light of the 
foregoing, the preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable evaluation 
for bilateral hearing loss, and the doctrine of reasonable 
doubt does not apply.

II.  Left Foot Fracture

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  

A little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  See 38 C.F.R. § 4.40.  The provisions of 38 C.F.R. 
§§ 4.45 and 4.59 contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  See 
38 C.F.R. §§ 4.45 and 4.59.

The veteran's residuals of a left foot fracture are currently 
rated as noncompensable pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, which provides that a 10 percent 
evaluation is warranted for moderate foot injuries, a 20 
percent evaluation is warranted for moderately severe foot 
injuries, and a 30 percent evaluation is warranted for severe 
foot injuries.  The regulation notes that a 40 percent rating 
is warranted for actual loss of use of the foot.  

The words "mild" "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2000).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Following a thorough review of the evidence of record, the 
Board concludes that the veteran's residuals of a left foot 
fracture more nearly approximate to a 20 percent evaluation 
as they are currently indicative of a moderately severe foot 
injury.  The evidence demonstrates that the veteran underwent 
surgery in March 2000 for removal of a foreign body from his 
left foot.  Prior to that surgery, a private physician had 
noted that the veteran experienced moderate difficulty in 
ambulating with worsening over the years.  That assessment is 
consistent with the January 1997 VA examination of the foot 
which noted discomfort in the left foot aggravated by cold 
weather.  Subsequent to the March 2000 surgery, the veteran 
has reported continuous pain in the left foot and moderately 
severe symptoms.  He has also reported experiencing sharp 
pain when standing for long periods of time or walking a 
short distance.  The veteran further indicated that he was 
taking medication and cortisone injections to relieve the 
pain in his foot.  

The Board recognizes that the medical evidence in this case 
is somewhat sparse; however, the veteran's statements of pain 
and difficulty ambulating are consistent with the medical 
evidence of record.  The Board therefore accords the 
statements of the veteran considerable weight in determining 
that the veteran exhibits moderately severe symptoms and 
warrants a 20 percent evaluation for residuals of a left foot 
injury.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that where 
an evaluation is based on limitation of motion, the question 
of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The Court has, however, held that where a diagnostic 
code is not predicated on a limited range of motion alone, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  Because the veteran's disability is rated under 
Diagnostic Code 5284, a code which is not predicated solely 
on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45 regarding functional loss due to pain do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  
Furthermore, the Board has taken into consideration the 
veteran's complaints of pain and functional loss in 
determining that his symptomatology more nearly approximates 
to a 20 percent evaluation.  Thus, the Board concludes an 
additional evaluation due to pain is not warranted.  

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's bilateral hearing loss or 
left foot fracture disabilities result in marked interference 
with employment or frequent periods of hospitalization.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) (2000) 
is not warranted in the absence of an exceptional or unusual 
disability picture.  Finally, consideration has also been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4 (2000), whether or not they were 
raised by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).







(Continued on the Next Page)

ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to a 20 percent evaluation for residuals of a 
left foot fracture is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

